CRITZ, J.
This suit was filed in the district court of Bexar county, Tex., by Robert Thompson & Co., a corporation, against the city of San Antonio, and certain of its governing officers, for a mandatory injunction to compel the issuance to Thompson & Co. of a permit to construct a drive-in filling station on a certain lot owned by Thompson & Co. in such city. Trial in the district court resulted in a judgment for Thompson1 & Co. ’ This- judgment was reversed and rendered by the Court of Civil Appeals. 23 S.W.(2d) 796. The case is in the Supreme Court on writ of" error granted on application of Thompson & Co.
 It is now made to appear that, since this case was decided by the Court ⅜ Civil Appeals, Robert Thompson & Co. has garted with all title to the property in question here; therefore it-can Have no further interest-in this suit except as to the matter of costs. Courts of 'justice will not continue litigation to settle costs when the subject-matter of the litigation has become moot.
We therefore recommend that this ease be dismissed at the cost of the plaintiff in error.
CURETON, C. J.
This cause is dismissed, as recommended by the Commission of Appeals.